Exhibit 10.3
Newell Brands LTIP RSU Award – CEO
February 2020


2020 RESTRICTED STOCK UNIT AWARD AGREEMENT (“AGREEMENT”)
A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Brands
Inc. (formerly known as Newell Rubbermaid Inc.), a Delaware corporation (the
“Company”), to the employee (the “Grantee”) named in the Award letter provided
to the Grantee (the “Award Letter”) relating to the common stock, par value
$1.00 per share (the “Common Stock”), of the Company, shall be subject to the
following terms and conditions and the provisions of the Newell Rubbermaid Inc.
2013 Incentive Plan, a copy of which is provided to the Grantee and the terms of
which are hereby incorporated by reference (the “Plan”). Unless otherwise
provided herein, capitalized terms of this Agreement shall have the same
meanings ascribed to them in the Plan.
1.Acceptance by Grantee. The receipt of the Award is conditioned upon the
Grantee’s acceptance of the Award Letter, thereby becoming a party to this
Agreement, no later than sixty (60) days after the date of the Award set forth
therein (the “Award Date”) or, if later, thirty (30) days after the Grantee is
informed of the availability of this Agreement.
2.Grant of RSUs. The Company has granted to the Grantee the Award of RSUs, as
set forth in the Award Letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive, as determined by the
Company, either a payment of a share of Common Stock for each RSU or cash equal
to the Fair Market Value of a share of Common Stock for each RSU, in either case
as of the date of vesting of the Grantee’s Award, or a combination thereof, as
described in Section 7 of this Agreement. A “Time-Based RSU” is an RSU subject
to a service-based restriction on vesting; and a “Performance-Based RSU” is an
RSU subject to restrictions on vesting based upon the achievement of specific
performance goals.
3.RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.
4.Dividend Equivalents. Upon the record date of any dividend on Common Stock
that occurs during the period commencing on the Award Date and ending on the
earlier of the date of vesting of the Grantee’s Award or the date the Grantee’s
Award is forfeited as described in Section 5, the Company shall credit the
Grantee’s RSU Account with an amount equal in value to the dividends that the
Grantee would have received had the Grantee been the actual owner of the number
of shares of Common Stock represented by the RSUs in the Grantee’s RSU Account
on that record date. Such amounts shall be paid to the Grantee at the time and
in the form of payment specified in Section 7. The amount of dividend
equivalents payable to the Grantee shall be adjusted to reflect the adjustment
made to any related Performance-Based RSUs pursuant to Section 6 (which shall be
determined by multiplying such amount by the percentage adjustment made to the
related RSUs). Any such dividend equivalents relating to RSUs that are forfeited
shall also be forfeited. Any such payments shall be payments of dividend
equivalents, and shall not constitute the payments of dividends to the Grantee
that would violate the provisions of Section 9 of this Agreement.



--------------------------------------------------------------------------------



5.Vesting.
(a)Except as described in subsections (b), (c), (d) and (e) below, the Grantee
shall become vested (i) in his Award of Time-Based RSUs (aa) with respect to
one-third of the Award of Time-based RSUs (rounded down to the nearest whole
share), on the first anniversary of the Award Date, (bb) with respect to
one-third of Award of Time-Based RSUs (rounded down to the nearest whole share),
on the second anniversary of the Award Date, and (cc) with respect to the
remainder of the Award of Time-Based RSUs, on the third anniversary of the Award
Date; in each case if the Grantee remains in continuous employment with the
Company or an affiliate of the Company until each such vesting date (each such
date, a “Time-Based RSU Vesting Date”); and (ii) in his Award of
Performance-Based RSUs upon the third anniversary of the Award Date (aa) if the
Grantee remains in the continuous employment with the Company or an affiliate of
the Company until such vesting date, and (bb) to the extent the performance
criteria applicable to such Performance-Based RSUs, set forth in Exhibit A to
this Agreement, are satisfied.
(b)If, prior to the third anniversary of the Award Date, the Grantee dies or
becomes disabled, the portion of the Award then unvested shall become vested on
such date of death or disability (with Performance-Based RSUs vesting at target
or such greater level as determined by the Committee in its discretion based on
projected performance). For this purpose “disability” means (as determined by
the Committee in its sole discretion) the Grantee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which can be
expected to last for a continuous period of not less than twelve (12) months.
(c)If the Grantee’s employment with the Company and all of its affiliates
terminates due to the Grantee’s retirement, any unvested RSUs shall remain
outstanding until the applicable vesting date, at which time the Time-Based RSUs
will vest as provided in Section 5(a) above (without regard to any requirements
regarding continuous employment with the Company or an affiliate until such
vesting date), and the Performance-Based RSUs will vest as provided in Section
5(a) above (without regard to any requirements regarding continuous employment
with the Company or an affiliate until such vesting date) based on the
performance criteria applicable to such Performance-Based RSUs set forth in
Exhibit A to this Agreement. For purposes of this Agreement:
(1) “affiliate” means each entity with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, substituting “at
least 50%” instead of “at least 80%” in making such determination.
(2) “retirement” means any voluntary or involuntary termination of Grantee’s
employment (or, in the event that Section 5(e) applies, Board service) with the
Company and all of its affiliates at any time after the Grantee has completed
three consecutive years of continuous employment with the Company or any of its
affiliates, other than an involuntary termination for Good Cause or a
termination due to Grantee’s death or disability; provided that in the case of
any voluntary termination of employment, Grantee provides not less than ninety
(90) days’ advance written notice to
        2

--------------------------------------------------------------------------------



the Company and Grantee agrees to cooperate with the Company in providing an
orderly transition.
(3) “Good Cause” shall exist if, and only if the Grantee willfully engages in
misconduct in the performance of the Grantee’s duties that causes material harm
to the Company, the Grantee materially breaches any Code of Conduct that applies
to the Grantee, or the Grantee is convicted of a criminal violation involving
fraud or dishonesty.
Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by the Grantee and/or the Company to attain
financial or other business objectives; any personal or policy disagreement
between the Grantee and the Company or any member of the Board; or any action
taken by the Grantee in connection with his or her duties if the Grantee has
acted in good faith and in a manner he or she reasonably believed to be in, and
not opposed to, the best interest of the Company and had no reasonable cause to
believe his or her conduct was improper. Notwithstanding anything herein to the
contrary, in the event the Company terminates the employment of the Grantee for
Good Cause hereunder, the Company shall give the Grantee at least thirty (30)
days’ prior written notice specifying in detail the reason or reasons for the
Grantee’s termination.
(d)If the Grantee’s employment with the Company and all of its affiliates
terminates prior to the third anniversary of the Award Date for any reason other
than those described in subsections (b), (c), and (e) of this Section 5, the
then-unvested portion of the Award shall be forfeited to the Company,
automatically upon such termination of the Grantee’s employment, without further
action required by the Company, and no portion of the Award shall thereafter
vest.
(e)In the case of a Grantee who is also a Director, if the Grantee’s employment
with the Company and all of its affiliates terminates before the end of the
Award’s three (3) - year vesting period, but the Grantee remains a Director, the
Grantee’s service on the Board will be considered employment with the Company,
and the Grantee’s Award will continue to vest while the Grantee’s service on the
Board continues. Any subsequent termination of service on the Board will be
considered termination of employment and vesting will be determined as of the
date of such termination of service; provided, that, to the extent the Grantee
would receive more favorable treatment under any of the previous subsections of
this Section 5, the Grantee shall be entitled to whichever treatment is more
favorable to the Grantee.
(f)The provisions of Section 12.1(b) of the Plan shall apply to the Grantee’s
Award of Performance-Based RSUs in the event of a Change in Control, and Plan
Section 12.1(a) shall be inapplicable to such Award of Performance-Based RSUs.
For the avoidance of doubt, Performance-Based RSUs following a Change in Control
shall be treated in the same manner as Time-Based RSUs following a Change in
Control, and any unvested Performance-Based RSUs shall either be replaced by a
time-based equity award or become immediately vested, in either case assuming a
target level of performance for the Performance-Based RSUs.
        3

--------------------------------------------------------------------------------



(g)General.
(1) The foregoing provisions of this Section 5 related to treatment of RSUs
shall be subject to the provisions of any written employment or severance
agreement that has been or may be executed by the Grantee and the Company or any
of its affiliates, or any written severance plan adopted by the Company or any
of its affiliates in which the Grantee is a participant, to the extent such
provisions provide treatment concerning vesting of an award upon or following a
termination of employment that is more favorable to the Grantee than the
treatment described in this Section 5, and such more favorable provisions in
such agreement or plan shall supersede any inconsistent or contrary provision of
this Section 5. For the avoidance of doubt, to the extent any such agreement or
plan provides for treatment concerning vesting upon or following a termination
of employment that conflicts with the treatment described in this Section 5, the
Grantee shall be entitled to the treatment more favorable to the Grantee.
(2) As a condition to receiving benefits upon retirement under this Section 5,
the Grantee must sign and return a separation agreement and general release, in
the form substantially similar to that required of similarly-situated employees
of the Company, within 45 days after the termination of Grantee’s employment and
not revoke such release within the time permitted by law (which consideration
period and revocation period together may not exceed 60 days following
termination of Grantee’s employment). Such release may require repayment of any
benefits under this Section 5 if Grantee is later found to have committed acts
that would have justified a termination for Good Cause.
6.Adjustment of Performance-Based RSUs. The number of RSUs subject to the Award
that are Performance-Based RSUs as described in the Award Letter shall be
adjusted by the Committee after the end of the three (3) - year performance
period that begins on January 1 of the year in which the Award is granted, in
accordance with the long-term incentive performance pay terms and conditions
established under the Plan (the “LTIP”). Any Performance-Based RSUs that vest in
accordance with Section 5(b) prior to the date the Committee determines the
level of performance goal achievement applicable to such RSUs shall not be
adjusted pursuant to the LTIP. The particular performance criteria that apply to
the Performance-Based RSUs are set forth in Exhibit A to this Agreement.
7.Settlement of Award. If a Grantee becomes vested in the Award in accordance
with Section 5, the Company shall pay to the Grantee, or the Grantee’s personal
representative, beneficiary or estate, as applicable, either a number of shares
of Common Stock equal to the number of vested RSUs and dividend equivalents
credited to the Grantee’s RSU Account in respect of such vested RSUs, or cash
equal to the Fair Market Value of such shares of Common Stock and dividend
equivalents credited to the Grantee’s RSU Account in respect of such vested RSUs
on the date of vesting, as adjusted in accordance with Section 6, if applicable,
or a combination thereof. Such shares and/or cash shall be delivered/paid in a
single sum as follows:
        4

--------------------------------------------------------------------------------



(a)Time-Based RSUs shall be paid to the Grantee within 30 days following the
first of the following to occur on or following the vesting (as determined under
Section 409A of the Code) of such Time-Based RSUs:
(1) a Time-Based RSU Vesting Date;
(2) the Grantee’s death;
(3) the Grantee’s disability;
(4) the Grantee’s separation from service, provided that such separation from
service occurs within two years following a permissible date of distribution
under Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder; or
(5) a Change in Control; provided, however, that if such Change in Control would
not qualify as a permissible date of distribution under Section 409A(a)(2)(A)(v)
of the Code and the regulations thereunder, and where Section 409A of the Code
applies to such distribution, the Grantee is entitled to receive the
corresponding payment on the date that would have otherwise applied pursuant to
this Section 7(a) as though such Change in Control had not occurred.
(b)Performance-Based RSUs shall be paid to the Grantee within 30 days following
the date of vesting (as determined under Section 409A of the Code) and,
notwithstanding anything to the contrary, within the short-term deferral period
specified in Treas. Reg. § 1.409A-1(b)(4).
8.Withholding Taxes. The Company shall withhold from any payment made to the
Grantee in cash an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements. In the case of a payment made in shares of
Common Stock, the Grantee shall pay to the Company an amount sufficient to
satisfy all minimum Federal, state and local withholding tax requirements prior
to the delivery of any shares. Payment of such taxes shall be made by directing
the Company to withhold a number of shares otherwise issuable pursuant to the
Award with a Fair Market Value equal to the tax required to be withheld.
9.Rights as Stockholder. The Grantee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Award, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
10.Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).
        5

--------------------------------------------------------------------------------



11.Award Not Transferable. The Award may not be transferred other than by last
will and testament or the applicable laws of descent or distribution or pursuant
to a valid domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
12.Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
13.Section 409A Compliance; Tax Matters.
(a)To the extent applicable, it is intended that this Agreement and the Plan
comply with or be exempt from the provisions of Section 409A of the Code. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
comply with or be exempt from Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Grantee). Any reference in this
Agreement to Section 409A of the Code will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
(b)In the event that any taxes described in Section 8 of this Agreement are due
prior to the distribution of shares of Common Stock or cash underlying the RSUs,
then the Grantee shall be required to satisfy the tax obligation in cash.
(c)Notwithstanding any provision of this Agreement, the Grantee shall be solely
responsible for the tax consequences related to this Award, and neither the
Company nor its affiliates shall be responsible if the Award fails to comply
with, or be exempt from, Section 409A of the Code.
14.Restrictive Covenants.
(a)Definitions. The following definitions apply in this Agreement:
(1) “Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by the Grantee. Confidential Information includes, but is not limited
to: project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public
        6

--------------------------------------------------------------------------------



marketing materials, plans and proposals; customer lists and information, and
target lists for new clients and information relating to potential clients;
software codes and computer programs; training manuals; policy and procedure
manuals; raw materials sources, price and cost information; administrative
techniques and documents; and any information received by the Company under an
obligation of confidentiality to a third party.
(2) “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.
(3) Neither Confidential Information nor Trade Secrets include general skills or
knowledge, or skills which the Grantee obtained prior to the Grantee’s
employment with the Company.
(4) “Tangible Company Property” means: documents; reports; drawings; diagrams;
summaries; photographs; designs; specifications; formulae; samples; models;
research and development information; prototypes; tools; equipment; proposals;
files; supplier information; and all other written, printed, graphic or
electronically stored matter, as well as computer software, hardware, programs,
disks and files, and any supplies, materials or tangible property that concern
the Company’s business and that come into the Grantee’s possession by reason of
the Grantee’s employment, including, but not limited to, any Confidential
Information and Trade Secrets contained in tangible form.
(5) “Inventions” means any improvement, discovery, writing, formula or idea
(whether or not patentable or subject to copyright protection) relating to the
existing or foreseeable business interests of the Company or resulting from any
work performed by the Grantee for the Company. Inventions include, but are not
limited to, methods, devices, products, techniques, laboratory and field
practices and processes, and improvements thereof and know-how related thereto,
as well as any copyrightable materials and any trademark and trade name whether
or not subject to trademark protection. Inventions do not include any invention
that does not relate to the Company’s business or anticipated business or that
does not relate to the Grantee’s work for the Company and which was developed
entirely on the Grantee’s own time without the use of Company equipment,
supplies, facilities or Confidential Information or Trade Secrets.


        7

--------------------------------------------------------------------------------



(b)Confidentiality
(1) During the Grantee’s employment and for a period of five (5) years
thereafter, regardless of whether the Grantee’s separation is voluntary or
involuntary or the reason therefor, the Grantee shall not use any Tangible
Company Property, nor any Confidential Information or Trade Secrets, that comes
into the Grantee’s possession in any way by reason of the Grantee’s employment,
except for the benefit of the Company in the course of the Grantee’s employment
by it, and not in competition with or to the detriment of the Company. The
Grantee also will not remove any Tangible Company Property from premises owned,
used or leased by the Company except as the Grantee’s duties shall require and
as authorized by the Company, and upon termination of the Grantee’s employment,
all Confidential Information, Trade Secrets, and Tangible Company Property
(including all paper and electronic copies) will be turned over immediately to
the Company, and the Grantee shall retain no copies thereof.
(2) During the Grantee’s employment and for so long thereafter as such
information is not generally known to the public, through no act or fault
attributable to the Grantee, the Grantee will maintain all Trade Secrets to
which the Grantee has received access while employed by the Company as
confidential and as the property of the Company.
(3) The foregoing means that the Grantee will not, without written authority
from the Company, use Confidential Information or Trade Secrets for the benefit
or purposes of the Grantee or of any third party, or disclose them to others,
except as required by the Grantee’s employment with the Company or as authorized
above.
(4)  Nothing in this Agreement prevents the Grantee from providing, without
prior notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.
(c)Inventions and Designs
(1) The Grantee will promptly disclose to the Company all Inventions that the
Grantee develops, either alone or with others, during the period of the
Grantee’s employment. All inventions that the Grantee has developed prior to
this date have been identified by the Grantee to the Company. The Grantee shall
make and maintain adequate and current written records of all Inventions covered
by this Agreement. These records shall be and remain the property of the
Company.
(2) The Grantee hereby assigns any right and title to any Inventions to the
Company.
        8

--------------------------------------------------------------------------------



(3) With respect to Inventions that are copyrightable works, any Invention the
Grantee creates will be deemed a “work for hire” created within the scope of the
Grantee’s employment, and such works and copyright interests therein (and all
renewals and extensions thereof) shall belong solely and exclusively to the
Company, with the Company having sole right to obtain and hold in its own name
copyrights or such other protection as the Company may deem appropriate to the
subject matter, and any extensions or renewals thereof. If and to the extent
that any such Invention is found not to be a work-for-hire, the Grantee hereby
assigns to the Company all right and title to such Invention (including all
copyrights and other intellectual property rights therein and all renewals and
extensions thereof).
(4) The Grantee agrees to execute all papers and otherwise provide assistance to
the Company to enable it to obtain patents, copyrights, trademarks or other
legal protection for Inventions in any country during, or after, the period of
the Grantee’s employment. Such assistance shall include but not be limited to
preparation and modification (or both) of patent, copyright or trademark
applications, preparation and modification (or both) of any documents related to
perfecting the Company’s title to the Inventions, and assistance in any
litigation which may result or which may become necessary to obtain, assert, or
defend the validity of any such patent, copyright or trademark or otherwise
relates to such patent, copyright or trademark.
(d)Non-Solicitation. Throughout the Grantee’s employment and for twelve (12)
months thereafter, the Grantee agrees that the Grantee will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of: (i)
employees of the Company, other than those in clerical or secretarial positions,
to leave their employment with the Company (this restriction is limited to
employees with whom the Grantee has had contact for the purpose of performing
the Grantee’s job duties and responsibilities); or (ii) customers or
actively-sought prospective customers of the Company to purchase from another
person or entity products and services that are the same as or similar to those
offered and provided by the Company in the last two (2) years of the Grantee’s
employment (“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom the Grantee has material contact
through performance of the Grantee’s job duties and responsibilities or through
otherwise performing services on behalf of the Company).
(e)Non-Competition. Throughout the Grantee’s employment and for twelve (12)
months thereafter, whether terminated for any reason or no reason, Grantee will
not perform the same or substantially the same job duties on behalf of a
business or organization that competes with any line of business of the Company
for which Grantee has provided substantial services; provided, however, that for
the purpose of this paragraph “line of business” shall exclude any product line
or category that accounts for less than two percent (2%) of the consolidated net
sales of the Company or the Grantee’s new employer during the last completed
fiscal year prior to the termination of employment. Because the Company’s
business is worldwide in scope, it is reasonable for this restriction to apply
in every state in the
        9

--------------------------------------------------------------------------------



United States and in every other country in which Competitive Products under
such line of business were or are sold or marketed.
(f)Non-Disparagement. Throughout the Grantee’s employment and for twelve (12)
months thereafter, whether terminated for any reason or no reason, the Grantee
agrees not to make any disparaging or negative statements regarding the Company
or its affiliated companies and its and their officers, directors, and
employees, or its and their products, or to otherwise act in any manner that
would damage the business reputation of the same. Nothing in this
non-disparagement provision is intended to limit your ability to provide
truthful information to any governmental or regulatory agency or to cooperate
with any such agency in any investigation.
(g)Enforcement.
(1) The Grantee acknowledges and agrees that: (i) the restrictions provided in
this Section 14 of the Agreement are reasonable in time and scope in light of
the necessity for the protection of the business and good will of the Company
and the consideration provided to the Grantee under this Agreement; and (ii) the
Grantee’s ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions.
(2) The Grantee also recognizes and agrees that should the Grantee fail to
comply with the restrictions set forth above, the Company would suffer
substantial damage for which there is no adequate remedy at law due to the
impossibility of ascertaining exact money damages. The Grantee therefore agrees
that in the event of the breach or threatened breach by the Grantee of any of
the terms and conditions of Section 14 of this Agreement, the Company shall be
entitled, in addition to any other rights or remedies available to it, to
institute proceedings in a federal or state court to secure immediate temporary,
preliminary and permanent injunctive relief without the posting of a bond. The
Grantee additionally agrees that if the Grantee is found to have breached any
covenant in this Section 14 of the Agreement, the time period provided for in
the particular covenant will not begin to run until after the breach has ended,
and the Company will be entitled to recover all costs and attorney fees incurred
by it in enforcing this Section 14 of the Agreement.
(3) Grantee may transfer between Newell Brands subsidiaries, Divisions or brands
and/or assume different job duties during employment. In that case, these
Confidentiality and Non-Solicitation provisions shall automatically be assigned
to any other Company employer without any further action by Grantee and without
any additional consideration for this Agreement to be enforceable against
Grantee by Company.
15.Data Privacy Consent. The Grantee hereby consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that
        10

--------------------------------------------------------------------------------



the Company and its affiliates hold certain personal information about the
Grantee, including, but not limited to, name, home address and telephone number,
date of birth, Social Security number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock or
stock units awarded, canceled, purchased, exercised, vested, unvested or
outstanding in the Grantee’s favor for the purpose of implementing, managing and
administering the Plan (“Data”). The Grantee understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee’s country or elsewhere and that the recipient country may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that the Grantee may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. The Grantee authorizes the recipients of Data to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data, as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
shares or other award acquired under the Plan. The Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that the Grantee may contact his or her local
human resources representative.
16.Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
17.Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Grantee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and
        11

--------------------------------------------------------------------------------



all suits arising between the Company and the Grantee must be brought in said
Delaware courts, which will be the sole and exclusive venue for such claims.
18.Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND THAT THE GRANTEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO OBTAIN INDEPENDENT LEGAL ADVICE AT THE GRANTEE’S EXPENSE PRIOR TO
ACCEPTING THE AWARD LETTER.
NEWELL BRANDS INC.




By: __________________________
Name: Bradford R. Turner
Title: Chief Legal and Administrative Officer and Corporate Secretary


































        12

--------------------------------------------------------------------------------





EXHIBIT A
Performance Criteria Applicable to
Performance-Based RSUs


1.Following the completion of the applicable three-year performance period, the
Committee will determine the extent to which each of the Performance Goals
related to Free Cash Flow and Annual Core Sales Growth as described below have
been achieved. Each payout percentage calculated in accordance with Section 2
and Section 3 of this Exhibit A shall be multiplied by 50%, with the resulting
sum of the two payout percentages (to two decimal places) multiplied by the TSR
Modifier Percentage calculated in accordance with Section 4, if applicable, to
determine the total payout percentage applicable to the Award (the “Award Payout
Percentage”). The number of Performance-Based RSUs subject to the Award will be
multiplied by the Award Payout Percentage to determine the adjusted number of
Restricted Stock Units, and thus the number of shares of Common Stock or cash
equivalents, to be issued upon vesting pursuant to each Key Employee’s
Performance-Based Restricted Stock Unit grant. Notwithstanding the foregoing,
(i) the Award Payout Percentage shall not exceed a maximum of two hundred
percent (200%), and (ii) in the event the Company’s ranking is in the bottom
quartile of the TSR Comparator Group at the end of the three year performance
period (as determined pursuant to Section 4 below), the Award Payout Percentage
shall not exceed a maximum of one hundred percent (100%).


2.Free Cash Flow


a.Free Cash Flow shall be measured on a cumulative basis over the entire
three-year performance period commencing January 1, 2020 and ending December 31,
2022. The payout percentage for the Company’s cumulative Free Cash Flow shall be
determined in accordance with the Free Cash Flow targets and payout percentages
established by the Committee prior to the grant date of the award.


b.The payout percentage for the Free Cash Flow target shall range from a minimum
of zero percent (0%) to a maximum of two hundred percent (200%) based on actual
performance relative to targets
c.For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.
d.“Free Cash Flow” means operating cash flow for the total Company (including
discontinued operations), as reported by the Company, less capital expenditures,
subject only to the adjustments described below. Free Cash Flow shall exclude
the impact of all cash costs related to the extinguishment of debt; debt and
        13

--------------------------------------------------------------------------------



equity related financing costs; cash tax payments associated with the sale of a
business unit or line of business; cash expenditures associated with the
acquisition, or divestiture of business units or lines of business, including
retention related deal payments and all cash costs associated with appraisal
rights proceedings; and other significant cash costs that have had or are likely
to have a significant impact on Free Cash Flow for the period in which the item
is recognized, are not indicative of the Company’s core operating results and
affect the comparability of underlying results from period to period, as
determined by the Committee. Free Cash Flow shall include disposal proceeds for
ordinary course and restructuring related asset sales.
e.Upon the divestiture of a business unit or line of business, Free Cash Flow
targets shall be adjusted to exclude the estimated results for the divested
business unit or line for the period following the divestiture, to reflect the
negative impact of any unabsorbed overhead (net of transition service fee
recovery) resulting during the period following the divestiture, and to reflect
the impact of any use of net proceeds from the divestiture for debt repayment.
Upon the acquisition of a business unit or line of business, Free Cash Flow
targets will be adjusted to reflect the anticipated impact of the transaction
during the performance period in accordance with management estimates as
communicated to the Board of Directors (or a committee thereof) in support of
the acquisition approval request, including any related interest expense or
financing cost.
3.Annual Core Sales Growth


a.The payout percentage for Annual Core Sales Growth shall equal the average of
the payout percentages determined for each year of the three-year performance
period commencing January 1, 2020 and ending December 31, 2022, as set forth
below.
b.The payout percentage applicable to each calendar year of the three-year
performance period shall be determined in accordance with those Core Sales
Growth targets and payout percentages established by the Committee prior to the
grant date of the award.
c.The payout percentage for the Annual Core Sales Growth target in each year
shall range from a minimum of zero percent (0%) to a maximum of two hundred
percent (200%) based on actual performance relative to targets
d.For any actual performance figure which falls between two defined payment
thresholds, the payout with respect to such performance criteria shall be
determined by straight-line interpolation.
e.Upon completion of the three-year performance period, the three annual payout
percentages determined as described above shall be averaged, with the result
        14

--------------------------------------------------------------------------------



constituting the Annual Core Sales Growth payout percentage for purposes of
calculating the Award Payout Percentage under Section 1.
f.“Annual Core Sales Growth” means the Company’s Core Sales Growth performance,
calculated on the same basis as Core Sales Growth publicly reported by the
Company and expressed as a percentage, over each year of the three-year
performance period commencing January 1, 2020 and ending December 31, 2022, with
each of the three annual Core Sales performance rates measured against the Core
Sales for the respective preceding fiscal year.
g.“Core Sales” shall exclude the impact of planned and completed divestitures
(from the first day of the preceding quarter when the announcement is made),
discontinued operations, acquisitions (for a period of one year from
acquisition), retail store openings (for a period of one year from opening),
retail store closures (for all closures occurring or planned to occur within the
performance period) and foreign currency exchange, and all other items excluded
from publicly reported Core Sales Growth.


4.Relative Total Shareholder Return Modifier


a. The payout percentage applicable to Performance-Based RSUs covered by the
Award, calculated under Sections 2 and 3 above, will be subject to modification
based on the Company’s Total Shareholder Return (“TSR”) relative to the TSR of
the following Comparator Group members:1


Avery Dennison Corporation
Dorel Industries Inc.
Fortune Brands Home & Security Inc.
Hasbro, Inc.
Henkel AG & Co. KGaA
Kimberly-Clark Corporation
Koninklijke Philips N.V.
Mattel, Inc.
Societe BIC SA
Spectrum Brands Holdings, Inc.
Tupperware Brands
Whirlpool Corporation










1 Any companies that are in the TSR Comparator Group at the beginning of the
performance period that no longer exist at the end of the three-year performance
period, (e.g., through merger, buyout, spin-off, or similar transaction), or
otherwise change their structure or
        15

--------------------------------------------------------------------------------



business such that they are no longer reasonably comparable to the Company,
shall be disregarded by the Committee in the Committee’s calculation of the
appropriate interpolated percentage


b. The Company’s ranking (in the range of highest to lowest) in the TSR
Comparator Group at the end of the three-year performance period, beginning
January 1, 2020, and ending December 31, 2022, will be determined by the
Committee based on the TSR for the Performance Period for the Company and each
of the members in the TSR Comparator Group as calculated below:


c. TSR is calculated as follows and then expressed as a percentage:
(Ending Average Market Value – Beginning Average Market Value) + Cumulative
Annual Dividends
Beginning Average Market Value
“Average Market Value” means the simple average of the daily stock prices at
close for each trading day during the applicable period beginning or ending on
the specified date for which such closing price is reported by the New York
Stock Exchange, Nasdaq Stock Exchange or other authoritative source the
Committee may determine.
“Beginning Average Market Value” means the Average Market Value for the ninety
(90) days ending December 31, 2019.
“Cumulative Annual Dividends” mean the cumulative dividends and other
distributions with respect to a share of the Common Stock the record date for
which occurs within the Performance Period.
“Ending Average Market Value” means the Average Market Value for the last ninety
(90) days of the Performance Period.
“Performance Period” means the period beginning January 1, 2020 and ending
December 31, 2022.
The payout percentage calculated under Sections 2 and 3 above will be multiplied
by a percentage attributable to the Company’s ranking in the TSR Comparator
Group as follows (the “TSR Modifier Percentage”). The TSR Modifier Percentage
will be 125% in the event the Company’s ranking is in the top quartile of the
TSR Comparator Group at the end of the Performance Period. The TSR Modifier
Percentage will be 75% in the event the Company’s ranking is in the bottom
quartile of the TSR Comparator Group at the end of the Performance Period.
Additionally, if the Company’s ranking is in the bottom quartile of the TSR
Comparator Group at the end of the Performance Period, the payout percentage
will be no higher than target (100%), even if the calculation results in
        16

--------------------------------------------------------------------------------



a higher payout. In the event the Company’s ranking is in neither the top nor
the bottom quartile of the TSR Comparator Group, this Section 4 will not apply
and there will be no TSR Modifier Percentage and no adjustment to the payout
percentage calculated under Sections 2 and 3 above.
d. For illustration, if the initial TSR Comparator Group has 24 companies
(including the Company) at the beginning of the performance period and 5 of the
companies have been merged out of existence or are no longer comparable by the
end of the performance period, the TSR Modifier Percentage will be based on
where the Company ranks among the remaining 19 companies as follows:


Rank
(Highest to Lowest)
Percentage
1st
125%
2nd
125%
3rd
125%
4th
125%
5th
No adjustment2
6th
No adjustment
7th
No adjustment
8th
No adjustment
9th
No adjustment
10th
No adjustment
11th
No adjustment
12th
No adjustment
13th
No adjustment
14th
No adjustment
15th
No adjustment
16th
75%
17th
75%
18th
75%
19th
75%






2 In the event that the cutoff for the top or bottom quartile occurs between
ranks (e.g., between 4th and 5th and between 15th and 16th in the example above)
the TSR Modifier Percentage will not apply to the lower rank, in the case of the
top quartile, or the higher rank, in the case of the bottom quartile, consistent
with the table above.
        17